Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lavern R. Crump appeals the district court’s order dismissing her civil action asserting wrongful termination and breach of the duty of fair representation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Crump v. Montgomery Cnty. Educ. Association, No. 8:14-cv-00229-PWG, 2014 WL 4784829 (D.Md. Sept. 28, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.